DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a continuation of U.S. Application No. 16/417,571, filed
March 4, 2020, now U.S. Patent No. 10,595,853, which is a continuation of U.S. Application No. 15/984,294 filed May 18, 2018, now U.S. Patent No. 10,292,696, which is a continuation of U.S. Application No. 15/852,925 filed December 22, 2017, now U.S. Patent No. 10,327,755, which is a continuation of U.S. Application No. 15/124,344 filed September 7, 2016, now U.S. Patent No. 9,861,353, which application is a national stage entry of PCT Application No. PCT/US2015/016671 filed February 19, 2015, which application claims priority to U.S. provisional patent application No. 62/093,827 filed December 18, 2014, U.S. provisional patent application No. 62/000,379, which was filed May 19, 2014, and U.S. provisional patent application 61/949,485, which
was filed March 7, 2014.

Specification
The disclosure is objected to because of the following informalities: a period is missing at the end of paragraph [0175].  Appropriate correction is required.

Allowable Subject Matter
	Claims 20-41 allowed.
	Colleran et al. (US 2004/0111117, which is cited in the IDS filed on 03/31/2021) discloses a method of securing soft tissue to bone, the method comprising: inserting a first suture anchor into bone at a first location (anchor 18 as shown in Fig. 1), the first suture anchor 18 comprising a first inner lumen 35 having a first proximal opening (at lead line 35a, Figs. 2B-2C) and a first internal eyelet 60 (Figs. 2A-2B) positioned within the first inner lumen; inserting a second suture anchor 16 into bone at a second location (anchor 16 as shown in Fig. 1 and Figs. 2A-2B), the second suture anchor comprising a second inner lumen having a second proximal opening and a first suture extending through the second proximal opening from within the second inner lumen (structure of the second anchor 16 is similar to the first anchor 18. [0047]: “In use, bone anchors 16, 18 are located within holes 11, 13 in bone 20”); passing the first suture through the first internal eyelet of the first suture anchor (Figs. 2A-2B); and pulling on the first suture 10 (Fig. 1. [0047]: suture 10 includes suture portions 10a, 10b, and 10c) to tension the first suture over the soft tissue 22. 
In the same field of endeavor, which is a suture anchor, Sengun et al. (US 2012/0130424, which is cited in the IDS filed on 03/31/2021) discloses an elongated loading member 46 (Figs. 3-7) threaded through the eyelet 30 and having limbs 52, 54 extending through the first proximal opening, wherein the elongated loading member comprises a first aperture 52 and pulling on one end of the elongated loading member to pull the suture 60 through the eyelet. Apparently, the advantage of using the suture loading member is providing a quick and easy threading of the suture through a small 
	West, Jr (US 206/0100630) discloses a suture anchor comprising: a first proximal anchor body 112 (Figs. 8-14) comprising a first inner lumen 130 having a first proximal opening and external threads 160, a first distal anchor tip 162 (Fig. 8) comprising a first distal exterior portion (conical portion as shown in Figs. 8-9), a first rigid proximal shaft 166, and a first eyelet 170, wherein the first rigid proximal shaft is configured to be received within the first inner lumen (Fig. 14). West fails to disclose of a first suture extending from the second suture anchor; passing the first suture through the soft tissue; passing the first suture through the first aperture of the first elongated loading member; pulling on one end of the first elongated loading member to pull the first suture back through the soft tissue, into the first inner lumen, and through the first eyelet; and pulling on the first suture to tension the first suture over the soft tissue, wherein the first suture extends from within the second inner lumen, through the second proximal opening, over the soft tissue, through the first proximal opening, into the first inner lumen, and through the first eyelet. Therefore, there is not motivation of teaching of using multiple anchor as disclosed by West with the system of Colleran or Colleran/Sengun.
	The prior art of record alone or in combination fail to discloses a method securing soft tissue to bone, the method comprising: inserting a first suture anchor into bone at a first location, the first suture anchor comprising: a first proximal anchor body comprising 

Conclusion
This application is in condition for allowance except for the following formal matters: objection to the specification above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN V NGUYEN/Primary Examiner, Art Unit 3771